Case 2:19-mj-06677-JAD Document1 Filed 05/28/19 Page 1 of 5 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Hon. Joseph A. Dickson, U.S.M.J.
V. : Mag. No. 19-6677

VEDAT OBUZ : CRIMINAL COMPLAINT

I, Robert A. Basile, being duly sworn, state the following is true and correct
to the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that 1am a Special Agent with the United States Department
of Health and Human Services-—Office of the Inspector General, and that this
complaint is based on the following facts:

SEE ATTACHMENT B

Continued on the attached page and made a part hereof:

BABS

Special Agent Robert A. Basile
U.S. Department of Health and Human
Services—Office of the Inspector General

Sworn to before me and subscribed in my presence,
May 28, 2019 in Newark, New Jersey

HONORABLE JOSEPH A. DICKSON Cc)
UNITED STATES MAGISTRATE JUDGE Signatufe of Judicial Officer
Case 2:19-mj-06677-JAD Document1 Filed 05/28/19 Page 2 of 5 PagelD: 2

ATTACHMENT A

From in and around July 2014 through in and around October 2018, in
Mercer County, in the District of New Jersey and elsewhere, defendant

VEDAT OBUZ,

knowingly and willfully executed and attempted to execute a scheme and
artifice to defraud a health care benefit program, namely Medicare and
Medicaid, and to obtain by means of materially false and fraudulent pretenses,
representations, and promises, money and property owned by, and under the
custody or control of, such health care benefit programs in connection with the
delivery of and payment for health care benefits, items, and services.

In violation of Title 18, United States Code, Sections 1347 and 2.
Case 2:19-mj-06677-JAD Document1 Filed 05/28/19 Page 3 of 5 PagelD: 3

ATTACHMENT B

I, Robert A. Basile, am a Special Agent with the Department of Health
and Human Services — Office of the Inspector General. I am fully familiar with
the facts set forth herein based on my own investigation, my conversations
with other law enforcement officers, and my review of reports, documents, and
items of evidence. Where statements of others are related herein, they are
related in substance and part. Because this Complaint is being submitted for
the sole purpose of establishing probable cause to support the issuance of a
complaint, I have not set forth each and every fact that I know concerning this
investigation. Where I assert that an event took place on a particular date, I
am asserting that it took place on or about the date alleged.

Background and Definitions

 

1. At all times relevant to this complaint:

a, VEDAT OBUZ (“OBUZ”) is a physician licensed to practice
medicine in New Jersey. Defendant OBUZ is the owner, operator, and a
treating physician at Lotus Clinics, P.C. a/k/a Lotus Medical Center a/k/a
Lotus Medical Care, a medical practice located in or around Trenton, New
Jersey, and Lotus Family Medicine, a medical practice located in or around
Delran, New Jersey.

b. Medicare is a federal program established by the Social
Security Act of 1965 to assist qualified aged, blind and disabled individuals in
paying for the cost of health care. The Medicare program works by reimbursing
health care providers and suppliers for the costs of health care services and
items at fixed rates. The Medicare program provides reimbursement only for
those health care services and items that are: (i) medically necessary, (ii)
ordered by a physician, and (iii) actually provided as billed.

Cc. Medicaid is a program jointly funded by the federal
government and individual states to assist low-income persons and other
qualified persons in paying for the costs of health care. The Medicaid program
works by reimbursing hospitals, physicians and other health care suppliers,
such as pharmacies, for providing health care services and items to qualified
individuals at fixed rates in a manner similar to the Medicare program.

d. In order to submit a claim to Medicare or Medicaid for the
dispensation of claims, a health care professional must submit its claim using
specific medical codes to the healthcare benefit program. Medicare and
Medicaid rules require that the health care professionals who provide
treatment to a patient must be identified in the claim using a unique National
Provider Identifier (“NPI”) number. For certain claims involving more
complicated medical conditions, Medicare and Medicaid will reimburse the
Case 2:19-mj-06677-JAD Document1 Filed 05/28/19 Page 4 of 5 PagelD: 4

claim only if the healthcare professional who submitted the claim using
his/her NPI number also performed a face-to-face or in-person examination of
the patient.

Scheme to Defraud Medicare and Medicaid

 

2. Between in or about July 2014 and in or about October 2018,
Defendant OBUZ traveled outside of New Jersey, both domestically and
internationally, on approximately 26 occasions. Thus, for these approximately
26 periods of time, Defendant OBUZ was not present at his medical practice.

3. According to a review of Defendant OBUZ’s Medicare and Medicaid
billing histories, during the time periods when he was traveling and was not
present at his medical practice, Defendant OBUZ billed Medicaid for
approximately $358,778.65 and Medicare for approximately $57,395.83. The
medical codes used in the billings indicated that (a) Defendant OBUZ was the
treating physician, and (b) the services billed for required him to be physically
present to see the patients.

4. For example, between on or about November 1 and November 6,
2017, travel records show that Defendant OBUZ traveled internationally to Tel
Aviv, Israel. Thus, Defendant OBUZ could not have been in his office on
November 2, 3, and 4, 2017. Nonetheless, on those same days, Defendant
OBUZ billed Medicare and Medicaid for services apparently rendered to his
patients. Specifically:

a. On or about November 2, 2017, Defendant OBUZ billed
Medicaid for approximately sixteen patient encounters using
codes that require an in-person consultation with a patient.
Defendant OBUZ billed Medicare for approximately four
patient encounters using codes that require an in-person
consultation with a patient.

b. On or about November 3, 2017, Defendant OBUZ billed
Medicaid for approximately three patient encounters using
codes that require an in-person consultation with a patient.
Defendant OBUZ billed Medicare for approximately one
patient encounter using codes that require an in-person
consultation with a patient.

Cc. On November 4, 2017, Defendant OBUZ billed Medicaid for
approximately seven patient encounters using codes that
require an in-person consultation with a patient. Defendant
OBUZ did not bill Medicare patient encounters this day.
Case 2:19-mj-06677-JAD Document1 Filed 05/28/19 Page 5 of 5 PagelD: 5

During this one trip to Israel, Defendant OBUZ fraudulently billed Medicare
and Medicaid for approximately $4,660.00 in medical services he could not
have personally rendered.

5. Similarly, between on or about April 18 and April 22, 2018, travel
records show that Defendant OBUZ traveled internationally to Istanbul,
Turkey. Thus, Defendant OBUZ could not have been in his office on April 19,
20, or 21, 2018. Nonetheless, on those same days, Defendant OBUZ billed
Medicare and Medicaid for services apparently rendered to his patients.
Specifically:

a. On or about April 19, 2018, Defendant OBUZ billed Medicaid
for approximately fourteen patient encounters using codes
that require an in-person consultation with a patient.
Defendant OBUZ billed Medicare for approximately
seventeen patient encounters using codes that require an in-
person consultation with a patient.

b. On or about April 20, 2018, Defendant OBUZ billed Medicaid
for approximately ten patient encounters using codes that
require an in-person consultation with a patient. Defendant
OBUZ billed Medicare for approximately eleven patient
encounters using codes that require an in-person
consultation with a patient.

Cc. On April 21, 2018, while still in Turkey, Defendant OBUZ
billed Medicaid for approximately sixteen patient encounters
using codes that require an in-person consultation with a
patient. Defendant OBUZ billed Medicare for approximately
one patient encounter using codes that require an in-person
consultation with a patient.

During this one trip to Turkey, Defendant OBUZ fraudulently billed Medicare
and Medicaid for approximately $7,770.00 in medical services he could not
have personally rendered.

6. A nurse practitioner and a medical assistant who were formerly
employed by Defendant OBUZ each independently stated that Defendant OBUZ
signed off on progress notes for patient encounters that occurred while he was
traveling and was away from his medical practice despite never having seen
those patients.
